Citation Nr: 1544623	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel








INTRODUCTION

The Veteran was beleaguered from December 1941 to May 1942, was in missing status in May 1942, and was a prisoner of war (POW) from May 1942 to January 1943.  He was also in missing status from January 1943 to February 1943, from February 1943 to July 1943, from July 1943 to August 1943, and in August 1943.  The Veteran had service with the Regular Philippine Army from March 1945 to June 1946 as well.  The appellant seeks benefits as his surviving daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 RO decision that, in pertinent part, determined that the appellant had no legal entitlement to VA death benefits.
 
Of note, in April 2011, the Board denied legal entitlement to VA death benefits for the appellant and that decision is final.  Generally, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108. 

However, the Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claim for service-connected benefits.  Accordingly, the Board will proceed with adjudication of the claim on its underlying merits.


FINDING OF FACT

The appellant was born in 1955 and did not become permanently incapable of self-support before reaching the age of 18 years.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. §§ 101(4)(A), 1542 (West 2014); 38 C.F.R. §§ 3.24, 3.57 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, is applicable to this claim.  Because the claim at issue is limited to statutory interpretation, the notice and assist provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Further discussion of VCAA compliance is therefore not necessary.   

Analysis 

Dependency and indemnity compensation and death pension benefits may be paid to the surviving child of a Veteran under certain circumstances. 
For VA purposes, a "child of the veteran" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a). 

The appellant's birth certificate indicates that she was born in November 1955. 

The Veteran died in December 1977.  The death certificate lists the disease or condition leading to death as pneumonia, right lung base.  Secondary anemia and a urinary tract infection were listed as other significant conditions contributing to death, but not related to the disease or condition causing death. 

There is no indication in the record that the appellant's mother had a claim pending for VA death benefits.  A July 2007 RO decision determined that new and material evidence had not been received to reopen a claim (by the appellant's mother and the Veteran's wife) for entitlement to service connection for the cause of the Veteran's death. 

The appellant filed the current claim for dependent benefits in December 2012.  She submitted additional statements regarding the circumstances of the Veteran's service, including POW internment and related severe illness.  She reiterated equitable arguments for benefits based upon the Veteran's service and her dependency as a child of the Veteran.  

The Appellant is presently 59 years old.  There is no evidence of record that indicates that the appellant became permanently incapable of self-support prior to becoming 18 years of age.  Therefore, the appellant is not entitled to VA death benefits.  See 38 C.F.R. § 3.57(a). 

The Board notes the appellant's allegations that she living in poverty and that she should be entitled to any benefits that her father was entitled to receive from VA.  Nonetheless, as noted above, the issue is whether the appellant became permanently incapable of self-support prior to becoming 18 years of age, and there is simply no evidence of record supporting any such finding.  Id.

While the Board is sympathetic toward the appellant, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Again, the law is dispositive.  38 C.F.R. § 3.57(a).  As the appellant has presented no basis for qualifying as a surviving child of the Veteran for VA purposes, legal entitlement for VA death benefits is precluded.  Id.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Legal entitlement to VA death benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


